Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yonak et al. (2010/0301971; “Yonak”), as evidenced by Isaenko et al. (Properties of LiGa0.5In0.5Se2: A Quaternary Chalcogenide Crystal for Nonlinear Optical Applications in the Mid-IR, Crystals 2016, 6, 85; “Isaenko”),  in view of Hassanfiroozi et al. (Dual layer electrode liquid crystal lens for 2D/3D tunable endoscopy imaging system, OPTICS EXPRESS, 18 Apr 2016, Vol. 24, No. 8; “Hassanfiroozi”).
Yonak discloses in figures 7A-D and paragraphs [0069]-[0081] a system comprising: a bulk beam steering crystal 216/210 comprising an electro-optical material, wherein the bulk beam steering crystal comprises a solid material; a bulk beam steering circuit 218 structured to adjust a voltage drop across the bulk beam steering crystal, and thereby steer an electro-magnetic (EM) beam 220 incident on the bulk beam steering crystal, and wherein the voltage drop comprises a continuous voltage gradient.  Yonak, pars. [0073] (“FIG. 7D shows a metamaterial lens 216 including one or more layers such as 210, with a control circuit 218 used to apply control signals to one or more of the layers. A radiation source 220 provides radiation passing through the metamaterial lens, and the beam properties of the emerging beam can be adjusted using the control circuit, providing an improved beam steering device. Examples of the present invention include refractive beam steering devices or other beam control devices. Other examples include reflective devices. An index gradient, and hence beam deflection angle, may be controlled by an electrical control signal applied to tunable materials with capacitive gaps of metamaterial unit cells.”) and [0081] (“A tunable unit cell may be created by placing a tunable material between the capacitive gaps of the unit cells. For example the properties of a phase change material can be controlled by applying a bias voltage. A bias voltage may be applied individually to each unit cell or to groups such as rows, columns, or subsections as desired to make a reconfigurable optical element for beam formation or steering. Phase change materials may be chalcogenides which undergo a phase change upon application of a bias voltage. Chalcogenides may also have the ability to reversibly change between an amorphous phase and a crystalline phase and different or mixed phases therebetween based on the application of such control signals.”). Here, Isaenko discloses that it would be obvious to one of ordinary skill in the 
Yonak, Figures 7A-D

    PNG
    media_image1.png
    516
    686
    media_image1.png
    Greyscale



[0069] FIG. 7A-D illustrates aspects of an example electromagnetic control system according to some embodiments of the present invention.
[0070] FIG. 7A illustrates a conducting pattern, in this case an electrically-coupled LC resonator, schematically at 202, comprising first and second tunable elements 204 and 206 respectively controlled using a control signal applied through control electrodes 208. The resonator is one of a plurality of resonators present within a layer of the metamaterial.
[0071] FIG. 7B shows a substrate 210 including a plurality of conducting patterns, each conducting pattern (such as shown in FIG. 7A) being represented by a box such as 212. This may form a single layer of a metamaterial, and further comprises associated drive circuitry for applying bias voltages to tunable elements associated with each conducting pattern. Hence, an example metamaterial according to the present invention includes a plurality of tunable unit cells, so that, for example, application of a spatially varying bias voltage leads to a correlated spatial variation of index within the metamaterial. In this case, metamaterial index can be varied spatially by applying different potentials to each column of conducting patterns through electrodes 214.

[0073] FIG. 7D shows a metamaterial lens 216 including one or more layers such as 210, with a control circuit 218 used to apply control signals to one or more of the layers. A radiation source 220 provides radiation passing through the metamaterial lens, and the beam properties of the emerging beam can be adjusted using the control circuit, providing an improved beam steering device. Examples of the present invention include refractive beam steering devices or other beam control devices. Other examples include reflective devices. An index gradient, and hence beam deflection angle, may be controlled by an electrical control signal applied to tunable materials with capacitive gaps of metamaterial unit cells.
[0074] In some examples, the permittivity of a tunable material may be controlled using electromagnetic radiation, such as thermal radiation, laser radiation (which may be used for heating), optical signals, etc. For example, electromagnetic radiation may be used to melt and cool phase change materials into a desired phase composition, and time-dependent intensity may be used to control the cooling rate from a melted state and hence composition.
[0075] FIG. 8 illustrates a substrate configuration including a tunable material. A tunable material 256 is present within the dielectric substrate material 254, and modifies the capacitance of the capacitive gap between first and second conducting segments 250 and 252 respectively.
[0076] In some embodiments of the present invention, a substrate has first and second faces, the conducting segments of the resonant circuit being supported on a first face. Electrical connections to tunable materials, including such configurations such as row and/or column electrodes may be formed on the second face. In some cases, electrodes may be formed on the second face, for example an electrode may be disposed on the lower face (as illustrated) of tunable material 256 shown in FIG. 8.
[0077] In some examples of the present invention, beam steering may be achieved using a variable bias voltage applied across the metamaterial, so as to provide a variable index or gradient index lens. A gradient index lens may be used to modify the direction of the emergent beam, and the beam may be scanned in one or more planes. Beam steering devices (or other beam control devices) may be refractive, the beam to be steered passing through the beam steering device, for example from one face to another. Such a configuration is useful for automotive applications, for example adaptive cruise control, parking assistance, hazard recognition systems, and the like. The loads in this example may be capacitive, or in other examples may be some combination such as a resistive load, capacitive load, inductive load or combination thereof such as RC, LC, RL, or RCL. In some examples, a ferroelectric material may provide a largely capacitive load. A phase change material may provide a capacitive load, or in some examples an RC load having a variable resistance.
[0078] The control signal may be the result of electric potentials applied to rows and columns, or in some examples may be as a result of a direct drive scheme in which a potential is directly applied relative to a grounded terminal. In some examples, a two-dimensional variation of effective index may be obtained. In other examples, rows and/or columns may be controlled en masse to obtain a variation in index in one direction, for example an index gradient in one direction. For the same device, it may only be able to obtain a gradient in one direction, for example applying signals to rows or columns and possibly the direction of the index variation may be switched to an orthogonal direction through control of columns.
[0079] Example metamaterials may comprise a single substrate supporting conducting patterns, or may be multilayered structure having a multiple substrates. A multilayer metamaterial may provide a three-dimensional arrangement of unit cells. In such examples it may be possible to obtain a 3D variation of index. Alternatively, variations in one or two directions may be obtained according to the desired application. Hence, using a tunable metamaterial unit cell, different metamaterial index values can be achieved by changing the effective capacitance component of the unit cell. A lens including tunable unit cells may have a focal length that is adjustable using the control signal.

[0081] A tunable unit cell may be created by placing a tunable material between the capacitive gaps of the unit cells. For example the properties of a phase change material can be controlled by applying a bias voltage. A bias voltage may be applied individually to each unit cell or to groups such as rows, columns, or subsections as desired to make a reconfigurable optical element for beam formation or steering. Phase change materials may be chalcogenides which undergo a phase change upon application of a bias voltage. Chalcogenides may also have the ability to reversibly change between an amorphous phase and a crystalline phase and different or mixed phases therebetween based on the application of such control signals.
Further regarding claim 1, Yonak as evidenced by Isaenko does not explicitly disclose:  a first lens positioned in optical communication with the bulk beam steering crystal; a second lens positioned in optical communication with the first lens; wherein the second lens is optically interposed between the first lens and the bulk beam steering crystal.
However, Hassanfiroozi discloses in figures 1 and 2, and related text, a varifocal lens system comprising: 
an electro-optical liquid crystal polymer; Hassanfiroozi, p. 8534 (“change the applied voltage to change the focal length of the LC lens”); 
a first lens positioned in optical communication with the liquid crystal polymer; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens);
a second lens positioned in optical communication with the first lens; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens);
wherein the second lens is optically interposed between the first lens and the liquid crystal polymer; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens); and 
circuit structured to adjust a voltage drop across the liquid crystal polymer, Hassanfiroozi, p. 8534 (“change the applied voltage to change the focal length of the LC lens”).

    PNG
    media_image2.png
    547
    846
    media_image2.png
    Greyscale

Hassanfiroozi, Figure 2




    PNG
    media_image3.png
    430
    587
    media_image3.png
    Greyscale

Hassanfiroozi, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yonak as evidenced by Isaenko to comprise:  a first lens positioned in optical 
Regarding claims 2 and 3, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yonak, as evidenced by Isaenko, in view of Hassanfiroozi, as applied in the rejection of claim 1, to disclose:
2. The system of claim 1, wherein at least one of the first lens or the second lens comprises a varifocal lens (VFL). Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties); Yonak, figs. 7A-D and pars. [0069]-[0081].
3. The system of claim 2, wherein the VFL comprises an electro-optical material electrically coupled to a high-side electrode and a low-side electrode, and wherein the beam steering circuit is further structured to adjust a focal length of the at least one of the first lens or the second lens. Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties); Yonak, figs. 7A-D and pars. [0069]-[0081].
because the resulting configurations would facilitate adjusting focus.  Hassanfiroozi, Abstract.
Regarding independent claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yonak, as evidenced by Isaenko, in view of Hassanfiroozi, as applied in the rejection of claim 1-3, to disclose: an apparatus, comprising: a bulk substrate comprising an electro-optical material, wherein the bulk substrate comprises a solid material; a transparent low-side electrode positioned on a first side of the bulk substrate; a high-side 
Regarding claims 5-14, as dependent upon claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yonak, as evidenced by Isaenko, in view of Hassanfiroozi, as applied in the rejection of claim 1-4, to disclose:
5.  The apparatus of claim 4, wherein the high-side electrode comprises a closed loop electrode positioned on the second side of the bulk substrate.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
6.  The apparatus of claim 5, wherein the closed loop electrode comprises a symmetrically closed loop.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
7.  The apparatus of claim 5, wherein the closed loop electrode comprises a circular electrode.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
8.  The apparatus of claim 4, wherein the high-side electrode comprises a first high-side electrode positioned along a first edge of a viewing area of the bulk substrate, and a 
9.  The apparatus of claim 8, wherein the first high-side electrode and the second high-side electrode are positioned outside an optical path of the viewing area of the bulk substrate.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
10.  The apparatus of claim 8, wherein the first high-side electrode and the second high-side electrode are positioned within an optical path of the viewing area of the bulk substrate.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
11.  The apparatus of claim 7, wherein the first high-side electrode and the second high-side electrode are transparent.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
12.  The apparatus of claim 8, wherein the VFL circuit is further structured to adjust the voltage gradient by commanding a first voltage value to the first high-side electrode, and by commanding a second voltage value to the second high-side electrode.  Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  

14. The apparatus of claim 12, wherein the VFL circuit is further structured to adjust the voltage gradient by commanding a third voltage value to the transparent low-side electrode. Yonak, figs. 7A-D and pars. [0069]-[0081]; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and p. 8531 (disclosing that potential differences can change lens properties).  
because the resulting configurations would facilitate adjusting focus.  Hassanfiroozi, Abstract. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883